883 F.2d 57
Ben KAJIOKA, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-7391.
United States Court of Appeals,Ninth Circuit.
Submitted April 17, 1989.Decided April 20, 1989.

Robert T. Gilleran, Los Angeles, Cal., for petitioner-appellant.
Gary R. Allen, Dept. of Justice, Washington, D.C. for respondent-appellee.
Before WALLACE, ALARCON and NORRIS, Circuit Judges.ORDER


1
By order dated February 9, 1989, appellant was notified that this appeal had been selected for inclusion in the prebriefing conference program and that a telephone conference would be held on February 23, 1989.  Appellant's counsel requested that the date be changed and was instructed to confirm the new date by letter to the court and to opposing counsel.  Appellant's counsel failed to submit the confirming letter and also failed to appear at the newly scheduled conference on March 28, 1989.  Appellant's counsel also failed to respond to telephone inquiries from the Office of Conference Attorneys.


2
By order dated March 31, 1989, appellant was notified that another telephonic conference would be held on April 13, 1989.  In this order, appellant's counsel was expressly warned that failure to appear at the conference might result in dismissal for failure to prosecute.  Appellant's counsel again failed to appear at the scheduled conference.


3
Accordingly, this appeal is dismissed for failure to prosecute.